DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, the Response to Final Office Action Dated Under 37 CFR 1.116 and 37 CFR 1.121 Accompanying RCE (“Response”) filed on 20 October 2020, has been entered.
 
Status of the Claims
The currently pending claims in the present application are claims 1-22 of the Response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2018/0181854 A1 to Koukoumidis et al. (“Koukoumidis”) in view of U.S. Pat. App. Pub. No. 2018/0101776 A1 to Osotio et al. (“Osotio”), further in view of U.S. Pat. No. 10,708,216 to Rao (“Rao”), and further in view of U.S. Pat. App. Pub. No. 2017/0213007 A1 to Moturu et al. (“Moturu”).
Regarding claim 1, Koukoumidis teaches the following limitations:
“An apparatus comprising” the elements listed below. Koukoumidis teaches, “systems and methods provide for receiving and processing input data using artificial emotional intelligence that provides individualized and group response stimuli according to both input data and previously stored data” (see para. [0025]).
“A memory to store instructions.” Koukoumidis teaches, “system memory 1104” (see para. [0069]).
“A processor to execute the instructions to implement at least” the elements listed below. Koukoumidis teaches “a microprocessor” (see para. [0072]).
“A digital technology compiler to maintain a digital” data “of a team, the digital” data “including a plurality of” sub-data “to model team members including a user and a participant, the” sub-data “of the participant and the” sub-data “of the user each including” artificial emotional intelligence “to model the respective user and participant, simulate interaction between the user and the participant, and predict a behavior of the participant including emotions in response to a situation.” Koukoumidis teaches, in para. [0025], “the present systems and methods provide for receiving and processing input data using artificial emotional intelligence that provides individualized and group response stimuli according to both input data 
“An emotion detection engine to identify a potential interaction involving a user and the participant and process input data including digital information stored from a plurality of workplace and social information sources and compiled by the emotion detection engine to form environment data and profile data for the participant and the interaction.” Koukoumidis teaches, “systems and methods for monitoring user emotional states or communication style and using an artificial-intelligence-based digital conversation assistant ("DCA") to provide appropriate response stimuli based on the input data received” (see para. [0003]). Koukoumidis also teaches, “input data operation 102, where the input data may 
“The emotion detection engine to identify a set of potential emotions for the participant with respect to the interaction based on the environment data, the 
“To process the set of potential emotions to identify a subset of emotions smaller than the set of potential emotions based on at least one of i) feedback from past interaction or ii) emotional history of the participant.” Koukoumidis teaches, “upon converting the data to a machine-readable format, the method proceeds to determine response stimulus operation 106,” that “the received data may be analyzed according to one or more rules,” that “received may be combined with previously stored data based at least upon a predefined rule,” that “one or more rules may be used to determine an appropriate response stimulus based upon the received data,” that “the comparison aspect … may calculate the most appropriate response stimulus in light of the input data and previously stored 
“A communication suggestion crafter to receive the subset of emotions and generate at least one suggestion for the user with respect to the participant and the interaction by matching one or more of the emotions from the subset of emotions to a suggested response for a given social context.” Koukoumidis teaches, “the present systems and methods provide for receiving and processing input data,” that “the input data received by the system may comprise user profiles, mobile device data, heart rate, galvanic skin response, audio data, visual data, participant actions, and historical patterns and context,” that “the input data received may then be combined with stored historical data,” and that “equipped with artificial emotional intelligence, the system uses the comparison data to then render appropriate response stimuli that may be generated” (see para. [0025]). Generation of the comparison data in Koukoumidis reads on the claimed “matching,” and any response stimulus in Koukoumidis reads on the claimed “suggested response.”
“An output generator to formulate the at least one suggestion provided as an output to the user via a digital technology device.” Koukoumidis teaches, “once the determine response stimulus operation 410 is complete, the system 400 then 
“The output including” “b) a transformation of at least one of an audio or a visual output of the digital technology device to instruct the user using the at least one suggestion.” Koukoumidis teaches, “example 700 depicts at least two separate electronic devices 702 and 704 each receiving a private response stimulus from the server computing device(s) 708” (see para. [0053]), and that “the response stimuli 710 and 712 may comprise visual images and videos” (see para. [0056]). The appearance of video response stimuli on electronic devices in Koukoumidis reads on the claimed “transformation of at least one of an audio or a visual output.”
Osotio teaches the following limitations of claim 1 that do not appear to be explicitly taught in their entirety by Koukoumidis:
The aforementioned digital data includes “a digital twin.” Koukoumidis teaches, in its abstract, “systems and methods for receiving various input data, processing said input data, and utilizing artificial emotional intelligence to analyze said input data to return calculated response stimuli are provided. Various electronic devices may be utilized to acquire input data related to a specific user, a group of users, or environments. This input data, which may comprise tone of voice, facial expressions, social media profiles, and surrounding environmental data, may be compared with past data related to a certain user, group of users, or 
“The digital twin including a machine learning model.” Osotio teaches, in para. [0045], “the emotional state model is created through one or more supervised or unsupervised machine learning processes, such as a support vector machine (SVM) technique, a convolutional neural network, a deep neural network, decision tree process, k nearest neighbor process, kernel density estimation, K-means clustering, expectation maximization, and so forth. These individual machine learning processes each have particular training requirements (supervised or unsupervised). Initial training can be accomplished either by starting with a "standard" model that adapts over time to be personalized to the user or by using a batch of collected data for initial training.” The machine learning processes in Osotio read on the claimed “machine learning model.”
The aforementioned sub-data includes “sub-twins.” Osotio teaches, “at least a portion of the enriched data 404 (i.e., training data 406) can be used to train a machine learning model 408 to create an iteration of a personalized emotional state model for a user” (see para. [0065]). The personalized emotional state models for individual users in Osotio reads on the claimed “sub-twins.”
The aforementioned artificial emotion intelligence includes “machine learning.” Osotio teaches “machine learning processes” in para. [0045] and a “machine 
“To model the set of potential emotions using the digital twin of the participant.” Osotio teaches, in para. [0046], “once the model is created, collected data is presented to the emotional state model (operation 204) in order to extract an emotional state as discussed above. The emotional state may be combined with other data (contextual data, etc.) to create an emotional state vector. This emotional state vector represents the emotional inferences extracted from the data.” The creation of emotional state vectors in Osotio, by application of emotional state models and other data, reads on the claimed “to model the set of potential emotions using the digital twin.”
“The output including a) an update of at least one of the digital twin or an information system.” Osotio teaches, “feedback, explicit and/or implicit, is used to refine the emotional state model and/or the selected action(s) in order to refine the system's ability to predict and/or appropriately respond to the extracted emotional state” (see para. [0059]).
Osotio teaches, in its abstract, “mechanisms to extract an emotional state from contextual user data and public use data collected from one or more devices and/or services,” similar to those of the claimed invention and of Koukoumidis. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the emotional state models to create emotional state vectors, as taught by Osotio, in the emotion state processing and response stimuli creation steps for individuals and groups in Koukoumidis, to better tailor the response stimuli to the users, as taught by Osotio (see, e.g., the “changing interactions of the device with the user and/or initiating actions designed to change the extracted emotional state” in para. [0014]).

The claimed “digital twin” is “of a team.” As explained above, the combination of Koukoumidis and Osotio teaches the claimed “digital twin.” Rao teaches, in col. 9, ll. 21-31, “the system may use a learning model or other model customized to the individual, group, or channel to improve interactivity with a conversation or to understand the context, desires, use cases, users and other aspects of a conversation and a corresponding command.” The use of learning models customized to groups in Rao reads on the claimed “team” aspect of the digital twin.
The claimed “machine learning model” is “of the team.” As explained above, the combination of Koukoumidis and Osotio teaches the claimed “machine learning model.” Rao teaches using such models for groups, any of such groups reading on the claimed “team.”
Rao teaches an “intelligent assistant” similar to the systems and methods of the claimed invention and of the combination of Koukoumidis and Osotio. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have used the modelling taught by the combination of Koukoumidis and Osotio, for individual users and groups or teams of users as taught by Rao, “to improve interactivity with a conversation or to understand the context, desires, use cases, users and other aspects of a conversation and a corresponding command,” as taught by Rao (see col. 9, ll. 28-31).
Moturu teaches the following limitations of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Koukoumidis, Osotio, and Rao:
“Wherein the digital technology compiler is to detect, for at least the sub-twin of the user, electronic medical record (EMR) content and patient classification system (PCS) information that identifies an amount of work involved for the user 

Regarding claim 2, the combination of Koukoumidis, Osotio, Rao, and Moturu teaches the following limitations:
“The apparatus of claim 1, further including an input processor including an interaction detector to identify the interaction.” Koukoumidis teaches, “an exemplary tablet computing device 1400 that may execute one or more aspects disclosed herein” and “interaction with the multitude of computing systems with which embodiments of the invention may be practiced include, keystroke entry, touch screen entry, voice or other audio entry, gesture entry where an associated computing device is equipped with detection (e.g., camera) functionality for capturing and interpreting user gestures for controlling the functionality of the computing device, and the like” (see para. [0086]). The tablet in Koukoumidis is one example of the claimed “input processor,” and any of the interaction elements in Koukoumidis reads on the claimed “interaction detector.”
“Wherein the digital technology compiler is to compile information from the plurality of workplace and social information sources to send to the emotion detection engine.” The “emotional system 106” of Osotio (see, e.g., para. [0031]), 
Regarding claim 3, the combination of Koukoumidis, Osotio, Rao, and Moturu teaches the following limitations:
“The apparatus of claim 1, wherein the output generator further includes a feedback generator to capture feedback from the interaction and provide the feedback to the emotion detection engine.” Koukoumidis teaches, “in other instances, the comparison step of the determine response stimulus operation 106 may involve comparing previously employed response stimuli. For example, a previously failed response stimulus, such as encouraging a user to respond to 
Regarding claim 4, the combination of Koukoumidis, Osotio, Rao, and Moturu teaches the following limitations:
“The apparatus of claim 1, wherein the emotion detection engine includes a potential emotions identifier.” Koukoumidis teaches, “a raw image that is processed during the process input data operation 104 and compared with a database of a user's past facial expressions during the determine response stimulus operation 106 may indicate that the user is experiencing the emotion of boredom.” (See para. [0028].) The elements of the system in Koukoumidis that process and compare, read on the claimed “potential emotions identifier.” Additionally or alternatively, Osotio teaches extracting emotional states: e.g., Osotio teaches, “embodiments disclosed herein extract the emotional state of a user from collected data” (see para. [0014]).
“The potential emotions identifier including a sentiment engine leveraging a neural network of the digital twin to process gathered data to determine the set of 

“The apparatus of claim 1, wherein the plurality of workplace and social sources includes at least one of a workforce management system, social media, an electronic medical record system, a scheduling system, or a location system.” Koukoumidis teaches, “the DCA may be a program that receives various types of input data, such as … participant data (e.g., social media profiles)” (see para. [0003]).
Regarding claim 6, the combination of Koukoumidis, Osotio, Rao, and Moturu teaches the following limitations:
“The apparatus of claim 1, wherein the output includes at least one of a suggested phrase, a reminder, or a cue.” Koukoumidis teaches, “in the example aspect depicted in FIG. 7, this response stimulus 712 consists of a suggestion to speak up because P1 may be dominating the conversation, and P2 may not be contributing enough.” (See para. [0054].) The suggestion to speak up in Koukoumidis reads on at least the claimed “cue.”
Regarding claim 7, the combination of Koukoumidis, Osotio, Rao, and Moturu teaches the following limitations:
“The apparatus of claim 6, wherein the digital technology device includes at least one of a phone, a watch, a tablet, an earpiece, glasses, or a contact lens.” Koukoumidis teaches, “device 702 may be a personal computer, and device 704 may be a smart watch” (see para. [0055]).
Regarding claim 8, the combination of Koukoumidis, Osotio, Rao, and Moturu teaches the following limitations:
“The apparatus of claim 1, wherein the at least one suggestion is generated using at least one of an emotion-to-language matcher, a natural language processor, or a standard response database.” In para. [0027], Koukoumidis teaches that its methodology involves use of a natural language understanding process. Additionally or alternatively, Osotio teaches that “digital assistants, for example, interact with users through voice, text, and other mechanisms” (see para. [0055]), where the use of voice and text involves processing that reads on at least the claimed “natural language processor.” The rationales from the rejection of claim 1, explaining the obviousness of combining Osotio with the other cited references, also are applicable to the rejection of claim 8.
Regarding claim 9, the combination of Koukoumidis, Osotio, Rao, and Moturu teaches the following limitations:
“The apparatus of claim 1, wherein the social context is determined based on at least one of cultural information, preference information, or profile comparison information.” Koukoumidis teaches, “various information, such as … a location context of the electronic device (e.g., the user is at home vs. in a work meeting), a context of the conversation (e.g., the user is speaking to a supervising manager), a current time, and/or other information may be used to determine the type of response stimulus to provide to the user.” (See para. [0040].) Any of the contexts in Koukoumidis reads on the claimed “social context,” and any of the comparisons associated with those contexts (e.g., home vs. work) reads on the claimed “profile comparison information.” Additionally or alternatively, Osotio teaches, “enriched data 404 comprises data from a variety of sources such as data from a user 414 including user profile and/or user data (i.e., provided directly by a user), data gathered from services 418 and/or data gathered from devices 422 such as wearables, mobile devices, tablets, laptops, desktops, 
Regarding claims 10-15, while the claims are of different scope relative to claims 1 and 3-7, claims 10-15 nevertheless recite limitations similar to the limitations recited by claims 1 and 3-7. Thus, claims 10-15 are unpatentable for at least the same reasons as claims 1 and 3-7. That is, claims 10-15 are obvious under 35 USC 103 in view of the combination of Koukoumidis, Osotio, Rao, and Moturu. With respect to the claim limitations added to claim 10 in the Response, i.e., “wherein the machine learning for at least the sub-twin of the user is based in part on detected electronic medical record (EMR) content and patient classification system (PCS) information that identifies an amount of work involved for the user to care for a patient,” the “machine learning” “is based in part on” aspect of the added limitations is taught by para. [0051] of Moturu.
While claims 16-21 are of different scope relative to claims 1 and 3-7, and also relative to claims 10-15, claims 16-21 nevertheless recite limitations similar to the limitations recited by claims 1 and 3-7 and claims 10-15. As such, the rejection rationales outlined above for claims 1 and 3-7 and claims 10-15 also apply to claims 16-21. Claims 16-21 are, therefore, obvious under 35 USC 103 in view of the combination of Koukoumidis, Osotio, Rao, and Moturu.
Regarding claim 22, the combination of Koukoumidis, Osotio, Rao, and Moturu teaches the following limitations:
“The apparatus of claim 1, wherein the digital twin is a first digital twin, and further including a second digital twin to model the user.” Osotio teaches, “the initial model can be established by using collected data to train the initial model,” and that “thereafter, interaction with the user and feedback from the user is used .

Response to Arguments
Applicant’s arguments with respect to the 35 USC 103 rejection of claims 1-22 based on the combination of the cited Koukoumidis, Osotio, and Rao references, have been considered. The arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, the arguments assert that the combination of Koukoumidis, Osotio, and Rao fails to teach or suggest the “EMR” and “PCS” limitations added to each of the independent claims. The new ground of rejection, however, relies on the newly cited Moturu reference as teaching the “EMR” and “PCS” limitations. For additional explanation, see the 35 USC 103 section above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:
U.S. Pat. App. Pub. No. 2014/0356822 A1 to Hoque et al. discloses methods and apparatuses for conversation coaching, including a display screen and speakers 
U.S. Pat. App. Pub. No. 2014/0222526 A1 to Shakil et al. discloses a system and method for augmenting healthcare-provider performance. (See abstract).
U.S. Pat. App. Pub. No. 2015/0099257 A1 to Kozloski et al. discloses methods and devices to receive an inquiry and automatically analyze words used in the inquiry, potential answers, and data maintained by evidence sources using the computerized device to determine the sensitivity level associated with the inquiry. (See abstract).
U.S. Pat. App. Pub. No. 2015/0269525 A1 to Hazy discloses augmenting social information processing and emotional and social intelligence for use in technology mediated communications sessions. (See abstract).
U.S. Pat. App. Pub. No. 2017/0235895 A1 to Cox discloses determining values to associate with medical conditions of a patient. (See abstract).
U.S. Pat. App. Pub. No. 2017/0235912 A1 to Moturu discloses improving care determination for care providers in relation to a condition of a user. (See abstract).
U.S. Pat. App. Pub. No. 2017/0300648 A1 to Charlap discloses a conversational and embodied Virtual Assistant (VA) with Decision Support (DS) capabilities that can simulate and improve upon information gathering sessions between clinicians, researchers, and patients. (See abstract).
U.S. Pat. App. Pub. No. 2018/0132776 A1 to Flickinger discloses estimating emotional states, moods, affects of an individual and providing feedback to the individual or others. (See abstract).
U.S. Pat. App. Pub. No. 2018/0181719 A1 to Balian discloses a virtual healthcare personal assistant. (See abstract).
U.S. Pat. App. Pub. No. 2018/0190144 A1 to Corelli et al. discloses a determination regarding whether to intervene in a dialog to provide system-initiated assistive information involves monitoring a dialog between at least two participants and capturing data from a dialog environment containing at least one of the participants. (See abstract).
U.S. Pat. App. Pub. No. 2018/0293281 A1 to Kim discloses a method and system for facilitating context based information. (See abstract).
U.S. Pat. App. Pub. No. 2019/0042086 A1 to White et al. discloses Generating talking points on behalf of a user and providing the talking points to the user. (See abstract).
U.S. Pat. App. Pub. No. 2019/0122093 A1 to Yonekura discloses an artificial intelligence system for supporting communication. (See abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918.  The examiner can normally be reached on Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gerald J. O’Connor, can be reached at 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624